Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or the price of the wool bunting covered by the appeal to reappraisement above mentioned, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, for domestic consumption including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise, in condition, packed ready for shipment to the United States was 199 shillings per piece net packed f. o. b. Liverpool for the white bunting and 200 shillings 6 pence per piece net packed f. o. b. Liverpool for the colored bunting, and that there was no higher export value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that this appeal to re-appraisement be submitted upon this stipulation.
On tbe agreed facts I find tbe.foreign value, as that value is defined in section 402 (c) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe wool bunting bere involved, and that sucb values were 199 shillings per piece net packed f. o. b. Liverpool for tbe white bunting and 200 shillings, 6 pence, per piece net packed f. o. b. Liverpool for tbe colored bunting.
Judgment will be entered accordingly.